Title: To Thomas Jefferson from Thomas T. Davis, 20 December 1802
From: Davis, Thomas T.
To: Jefferson, Thomas


          
            Sir
            Washington Decr 20th 1802
          
          I dont know whether it is proper for me to make this application to you or not—if is not proper it is the effect of mis[take.] The Death of Mr. Clark Judge of the Indiana Terrory makes a vacancy there:
          It would be a great acccomodation to me be appointed his successor. I live Convinent to the Territory—know the people and am known to them—Thire was not a Law Character on the Bench—My success as a Lawyer in a practice of two years can be easily known.   Some persons (whither authorized by you not) have spoken to me about being the successor of Steel the Secretary to Govr. Claiborne—Some words of mine might be construed into a willingness to accept Tho it would not be a choice—Tis too far & it might be thot I had been instrumental in Steels removal. The Idea would injure me with independent men—my reletives are all in Kentucky—I dont want to leave them or the state far. I must quit Congress for I cant afford to loose my time from my private concerns. 
          I am Sir with sentiment of respect your Ob h s
          
            Tho. T. Davis
          
        